John Mauzy Pittman, Chief Judge. The in this workers’ compensation case became permanently and totally disabled in 1979 when he sustained an injury in the course of his employment with appellant that left him a paraplegic. Subsequently appellee filed a claim for additional benefits in the form of a hand-controlled, wheelchair-accessible vehicle. After a hearing, the Commission found that this benefit was reasonable and necessary and ordered that it be awarded to appellee. On appeal, appellants argue that the Commission erred because the applicable statute does not provide for the provision of such benefits. Appellee was rendered a paraplegic in a 1979 injury suffered in the service of appellant. He has subsequently suffered the amputation of both legs in 2003 and a heart attack from a blood clot three days later. His medical condition is poor, his need for care is great, and his quality of life is drastically diminished. Nevertheless, we are duty-bound to reverse the Commission’s award. Appellee’s benefits are governed by the law in effect at the time of his injury. In 1979, the applicable statute provided as follows: The employer shall promptly provide for an injured employee such medical, surgical, hospital, and nursing services, and medicine, crutches, artificial limbs and other apparatus as may be reasonably necessary for the treatment of the injury received by the employee. Ark. Stat. Ann. § 81-1311 (Repl. 1976) (emphasis added). In the general revision of the Workers’ Compensation Act that took place in 1993, the legislature revised this section so as to provide a broader range of ancillary medical services and supplies to injured workers: The employer shall promptly provide for an injured employee such medical, surgical, hospital, chiropractic, optometric, podiatric, and nursing services and medicine, crutches, ambulatory devices, artificial limbs, eyeglasses, contact lenses, hearing aids, and other apparatus as may be reasonably necessary in connection with the injury received by the employee. Ark. Code Ann. § ll-9-508(a) (Supp. 2005) (emphasis added).  In Liberty Mutual Insurance Co. v. Chambers, 76 Ark. App. 286, 288, 64 S.W.3d 775, 776-77 (2002), we held that a hand-controlled van was an allowable benefit under the 1993 amendment because: Section ll-9-508(a) was amended by the 1993 act and no longer ties “apparatus” to medical services, but rather “other apparatus as may be reasonably necessary in connection with the injury received by the employee.” Under the reasoning of Chambers, the van was allowable only because of the 1993 amendment. However, the 1993 amendment, which provides benefits for ambulatory devices, is inapplicable in the present case. Here, we are limited to the language of the prior act, which allows provision only of apparatus that is reasonably necessary for treatment of the compensable injury. Although it is true that the prior act was to be construed liberally, liberal construction is only one of the tools of statutory construction. It is seldom conclusive in itself and will not be used to defeat the legislative purpose implicit in an act. Arkansas Fire & Police Pension Review Board v. Stephens, 309 Ark. 537, 832 S.W.2d 239 (1992). In fight of the restriction ofbenefits for mechanical apparatus in the applicable statute to those necessary for treatment of injury, we hold that the provision of a private vehicle without restrictions on the use thereof cannot reasonably be deemed necessary for the treatment of appellee’s injury. Reversed and dismissed. Hart, Gladwin, Bird, and Marshall, JJ., agree. Robbins, J., concurs. Griffen, Vaught, and Miller, JJ., dissent.